 

 EXHIBIT 10.2    


 
Rohm and Haas Company
Non-Qualified Savings Plan
(Pre 2005)
 
 
(As Amended and Restated Effective January 1, 2010)




ARTICLE I


INTRODUCTION

 
1.1.           This is the Rohm and Haas Company Non-Qualified Savings Plan (the
“Plan”), adopted by the Company as amended and restated effective
January 1, 2003. Minor amendments to the Plan were made via amendment and
restatement effective January 1, 2010 due to a change in providers for third
party plan administration.




ARTICLE II


PURPOSE


2.1.           The purpose of the Plan is to provide additional retirement
savings benefits beyond the otherwise determined savings benefits provided by
the Rohm and Haas Company Employee Stock Ownership and Savings Plan (the
“Savings Plan”) for a select group of management and highly compensated
employees of the Company.


In addition, to the extent not provided for in the preceding paragraph, the Plan
also provides additional savings benefits for eligible employees of the Company
whose otherwise determined savings benefits from the Savings Plan are limited by
Section 415 or Section 40l(a)( l7) of the Internal Revenue Code of 1986, as
amended.




ARTICLE III


DEFINITIONS


The terms used herein shall have the following meanings, unless a different
meaning is clearly required by the context:


3.1           “Account” means a Participant’s account under the Plan including
the following sub- accounts:


3.1.1.           “Rohm and Haas Stock Account” shall mean that portion of a
Participant’s Account maintained to record all amounts nationally invested in
the Rohm and Haas Stock Fund in the form of Stock Units, pursuant to Section 6.1
and Section 6.2.


3.1.2.           “Tax-Deferred Account” shall mean that portion of a
Participant’s Account maintained to record all amounts nationally invested in
the Savings Fund(s), pursuant to Section 6.1.


3.2.           “Administrative Committee” means the Vice President of Human
Resources of The Dow Chemical Company. The Company has designated the
Administrative Committee to be the named fiduciary the respect to administrative
matters of the Plan. The duties of the Administrative Committee are outlined in
Article XIII of the Plan.


3.3.           “Affiliated Company” means Rohm and Haas Company, including The
Dow Chemical Company and:


3.3.1.           each entity in a controlled group of corporations, trades or
businesses as determined under Section 414(b) or Section 414(c) of the Code;


3.3.2.           each entity in an affiliated service group as determined under
Section 414(m) of the Code; or


3.3.3.           any other organization required to be aggregated with the
Company pursuant to regulations under Section 414(o) of the Code.

 
19

--------------------------------------------------------------------------------

 



3.4.           “Base Pay” shall include short term disability or sick pay,
vacation pay, holiday pay, jury duty pay, bereavement pay, reductions under a
Company-sponsored Code section 401(k) or Code section 125 plan, personal time
pay, military pay, expatriate split salary pay, and supplemental workers’
compensation payments, but shall exclude for any workers’ compensation payments,
long-term disability payments and unused vacation payments.


3.5.           “Beneficiary” means the person, trust or institution designated
to receive benefits in accordance with Article X. The Beneficiary of a
Participant who has not effectively designated a beneficiary shall be the
Participant’s estate.”


3.6.           “Board of Directors” means the Board of Directors of the Rohm and
Haas Company.


3.7.           “Bonus” includes the annual incentive awards granted in March of
each Plan Year (the “Annual Bonus”), and amounts granted under certain sales
incentive programs, as well as any “extra wages” earned while holding a
temporary job.  The tan “Bonus” excludes all other bonuses and special awards.


3.8.           “Code” means the Internal Revenue Code of 1986, as amended.


3.9.           “Company” means Rohm and Haas Company and such of its Affiliated
Companies as may be designated from time to time by its Board of Directors and
as may adopt the Plan.


3.10.           “Compensation” means, for the purpose of applying the limits of
Code section 401(a)(17) and Code section 415, and for all other purposes unless
specified otherwise; Base Pay, Bonus, any Stock Award(s), overtime pay, Shift
Payments and commissions.


3.11.           “Effective Date” means January 1, 1997, the original effective
date of the Plan. The effective date of this amendment and restatement is
January 1, 2010


3.12.           “Employee” means any salaried employee of the Company who is
employed on a regular fill-time basis.


3.13.           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and any regulations issued pursuant thereto.


3.14.           “Fair Market Value” means, on any given date, the average of the
high and low prices of Rohm and Haas Company common stock on the New York Stock
Exchange composite transaction quotations for the immediately preceding trading
day.


3.15.           “Income” shall mean all earnings on investments, as well as all
realized and unrealized increases and decreases in the value of the securities
held.


3.16.           “Investment Adviser” shall mean the adviser or advisers
appointed from time to time by the Investment Committee to supervise and manage
the investment and reinvestment of the Trust Fund. Any such adviser must be (i)
registered as such under the Investment Adviser’s Act of 1940; or (ii) a bank
(as defined in such Act); and (iii) must acknowledge in writing that it is a
fiduciary with respect to the Plan.


3.17.           “Investment Committee” means the Rohm and Haas Benefits
Investment Committee.  The duties of the Investment Committee are defined in
Article XIII.  The Company has designated this Committee to be the named
fiduciary of the Plan for financial matters as outlined in the Plan.


3.18.           “Long-Term Incentive Plan (LTIP) Payments” shall mean any
portion of the benefits payable in cash to a Plan Participant under the LTIP
during a Plan Year.


3.19.           “Participant” means any Employee eligible to receive benefits
under Article IV.


3.20.           “Plan” means the Rohm and Haas Company Non-Qualified Savings
Plan, as amended from time to time.


3.21.           “Plan Year” means the calendar year.

 
20

--------------------------------------------------------------------------------

 

3.22.           “Retirement” means a Participant’s termination of employment at
either his normal or early retirement date.  A Participant’s normal retirement
date under the Plan is the last day of the month in which the Participant’s 65th
birthday occurs.  A Participant’s early retirement date under the Plan may be
the last day of any month during the 10-year period immediately preceding the
Participant’s normal retirement date.


3.23.           “Rohm and Haas Stock Fund” shall mean the investment fund which
consists of Stock Units contributed by Participants and the Company pursuant to
Article VI. Effective April 1, 2009 the Rohm and Haas Stock Fund was liquidated
due to the acquisition of Rohm and Haas Company by The Dow Chemical
Company.  These values were liquidated and placed in the Vanguard Prime Money
Market Fund.


3.24.           “Savings Funds” shall mean the investment funds offered under
the Savings Plan, and designated by the Company for tracking the Trust Fund’s
investment performance.  A list of the investment funds is attached as
Appendix A to the Plan.


The investment performance of the Savings Funds shall be used to measure the
investment performance of the Trust Fund.  The actual investment performance of
the Trust Fund may be less than or greater than that of the Savings Funds. The
Trustee is not obligated to actually invest the Participant contributions
credited to the Trust Fund in the Savings Funds. Participants’ Accounts shall,
therefore, to the extent possible, track the investment performance of the
Savings Funds.


3.25.           “Savings Plan” means the Rohm and Haas Company Employee Stock
Ownership and Savings Plan, as amended from time to time.


3.26.           “Shift Payments” shall include the shift differential payments
made to individuals (including supervisors of hourly employees) who work a
rotating shift or any shift other than a “day” shift.


3.27.           “Stock Awards” shall mean any Rohm and Haas Company canon stock
awarded to the Participant, determined without regard to any restriction.


3.28.           “Stock Unit” means a book-entry unit representing the right to
acquire one share of Rohm and Haas Company common stock.  The number of Stock
Units shall be adjusted to reflect stock dividends, stock splits, combinations
of shares, and any other change in the corporate capital structure of Rohm and
Haas Company including reorganization, recapitalization, merger and
consolidation.  The value of a Stock Unit at any time shall equal the current
FMV of a share of Company common stock.


3.29.           “Trust Fund” means the aggregate of all Participant
contributions credited to the grantor trust established by the Company pursuant
to section 671 of the Code.


3.30.           “Valuation Date” means the 4th day of the month or the prior
business day each calendar month or such other date as the Administrator in its
sole discretion may determine.




ARTICLE IV


ELIGIBILITY


4.1.           Each Employee of the Company who is classified as an exempt level
14 or above is eligible to become a Participant in the Plan. Participation shall
be effective as soon as administratively practicable following the Participant’s
enrollment in the Plan, as described in Section 5.1 below.





 
21

--------------------------------------------------------------------------------

 

ARTICLE V


EMPLOYEE PARTICIPATION


5.1.           Enrollment


5.1.1.           An eligible Employee, as described in section 4.1 above, may
become a Participant in the Plan by submitting a written, telephonic or
electronic contribution agreement in accordance with Section 5.3 and any other
procedures prescribed by the Administrative Committee.


5.1.2.           A Participant may designate a Beneficiary or Beneficiaries,
independent of any beneficiary designation under the Savings Plan, and may
change such designation at any time by written notice to the Company.


5.2.           Effective Date .  For the purpose of determining the period of a
Participant’s participation, the effective date of such participation shall be
as soon as administratively feasible following the date on which the
Participant’s contribution agreement is received.  The effective date for
resuming contributions after a suspension shall be the first day of the month
following the end of the suspension period.


5.3.           Contribution Agreement.  Upon first becoming eligible to
participate in the Plan, or upon rehire, an eligible Employee wishing to
participate in the Plan must submit a written, telephonic, or electronic
contribution agreement to the Administrative Committee within 45 days of
receiving enrollment materials. Contribution agreements with respect to any
subsequent Plan Year may only be submitted by a Participant during the
enrollment period designated by the Administrative Committee, but in no event
later than December 15th of the prior Plan Year.


5.3.1.           Elective Deferrals of Compensation.  For Plan Years beginning
before January 1, 2002, a Participant may authorize the Company to make
contributions to the Participant’s Tax-Deferred Account on behalf of the
Participant; through a written, telephonic, or electronic contribution agreement
in whole percentage points of 1% to 18% of the Participant’s Compensation,
including the Annual Bonus, in excess of the Code section 401(a)(17) limit.


For Plan Years beginning on or after January 1, 2002, a Participant may
authorize the Company to make contributions to the Participant’s Tax-Deferred
Account on behalf of the Participant, through a written, telephonic, or
electronic contribution agreement, in whole percentage points of 1% to 50% of
the Participant’s Compensation (excluding the Annual Bonus) without regard to
the Code section 401 (a)(17) limit.


5.3.2.           Separate Election for Annul Bonus.  For Plan Years beginning on
or after January 1, 2002, a Participant may make a separate election in a
written, telephonic, or electronic contribution agreement with respect to the
Participant’s Annual Bonus, authorizing the Company to contribute, on the
Participant’s behalf, in whole percentage points of 1% to 100% of the
Participant’s Annual Bonus to be deferred into the Participant’s Tax-Deferred
Account Contributions under this subsection 5.3.2 shall be credited to the
Participant’s Account in the Plan Year in which the portion of the Annual Bonus
subject to this election would otherwise have been payable to such Participant.


5.3.3.           Separate Election for Certain Stock Awards.  Subject to the
limitations described in subsection 5.3.3.4 below, a Participant may make an
irrevocable election in a written, telephonic or electronic contribution
agreement with respect to any Stock Award which is subject to restrictions that
are due to lapse within the Plan Year to which the election applies (“Shares”),
authorizing the Company to convert such Shares, on the Participant’s behalf, as
follows:


5.3.3.1.                      Into units of the Rohm and Haas Stock Fund, in
whole percentage points of l% to 100%; or


5.3.3.2.                      Into shares of the Savings Fund(s) elected by the
Participant under the Plan, in whole percentage points of 1% to 100%; or


5.3.3.3.                       Into any combination units of the Rohm and Haas
Stock Fund, and shares of the Savings Fund(s) elected by the Participant under
the Plan.


5.3.3.4.                      Units of the Rohm and Haas Stock Fund acquired
through the conversion of restricted stock may not transferred or diversified
into any other Savings Fund, except as otherwise provided in Section 7.4 below.

 
22

--------------------------------------------------------------------------------

 

5.3.4.           Separate Election for LTEP Awards.  A Participant may make a
separate election in a written, telephonic, or electronic contribution agreement
with respect to the cash portion of any LTIP Payment, authorizing the Company to
contribute, on the Participant’s behalf, 1% to 100% (in whole percentage points)
of the portion of the LTIP Payment to be deferred into the Participant’s
Tax-Deferred Account Amounts elected under this subsection 5.3.4 may not be
contributed to the Participant’s Rohm and Haas Stock Account.


5.3.5.           Irrevocable Election.  Unless changed or suspended as described
in Sections 5.4 or 5.5 below, a Participant’s election(s) pursuant to this
Section 5.3 shall remain in full force and effect and shall govern the
contributions to his/her Account.


5.4.           Change In Contribution Agreement.  A Participant may change or
revoke his or her written, telephonic, or electronic contribution agreement, as
described in section 5.3 above, only during the annual enrollment period
designated by the Company.


5.5.           Suspension of Contributions.  Notwithstanding anything herein to
the contrary, if after other required and authorized salary reductions have been
made in a payroll period, there is insufficient money available in a
Participant’s pay to permit the Participant’s contribution, the contribution
agreement shall automatically be suspended for that payroll period.




ARTICLE VI


CONTRIBUTIONS TO THE PLAN


6.1.           Participant Contributions.


6.1.1.           Tax-Deferred Account.  For each payroll period, the Company, on
behalf of any Participant who makes an election to contribute amounts to his or
her Tax-Deferred Account pursuant to Section 5.3. above, shall credit such
Participant’s Tax-Deferred Account with a notional amount equal to such deferral
contribution(s).  Such notional contributions shall be credited to the
Participant’s Tax-Deferred Account on a monthly basis; except that in the case
where a Participant’s contribution to his or her Tax-Deferred Account is
attributable to an LTIP Payment or Stock Award, as described in Sections 5.3.3.
and 5.3.4 above, then such contributions shall be credited to the Participant’s
Tax-Deferred Account as soon as administratively practicable following the date
on which the LTIP Payment would, but for the Participant’s election, have been
paid to the Participant; or, in the case of a Stock Award, as soon as
administratively practicable following the date on which restrictions on the
stock subject to the election lapse.


6.1.2.           Rohm and Haas Stock Account.  The Company, on behalf of any
Participant who makes an election pursuant to Section 5.3 above regarding the
conversion and contribution of “Shares” to their Rohm and Haas Stock Account,
shall credit such Participant’s Rohm and Haas Stock Account with a notional
amount equal to such contribution(s) in the form of Stock Units.  Such notional
contributions shall be allocated to the Participant’s Rohm and Haas Stock
Account as soon as administratively practicable following the date on which the
restrictions on the stock subject to the election lapse. Effective April 1, 2009
the Rohm and Haas Stock Fund was liquidated due to the acquisition of Rohm and
Haas Company by The Dow Chemical Company.  These values were liquidated and
placed in the Vanguard Prime Money Market Fund.


6.2.           Company Matching Contributions.  The Company shall match each
Participant’s contributions to the Plan pursuant to Section 6.1, except that for
the purpose of this Section 6.2, contributions attributable to LTIP payments and
Stock Awards shall be excluded. Such matching contributions shall be made to the
Participant’s Rohm and Haas Stock Account in Rohm and Haas Stock Units.  The
number of Rohm and Haas Stock Units to be contributed shall be determined as
follows:


6.2.1.           General Rule.  Except as otherwise provided in Section  6.2.2
below; the number of Rohm and Haas Stock units to be contributed by the Company
shall be 60% of the amount determined by dividing the lesser of (i) the
Participant’s contributions for the year, or (ii) 6% of the Participant’s
Compensation, by the Fair Market Value of Rohm and Haas common stock on the date
the contribution is allocated.







 
23

--------------------------------------------------------------------------------

 

ARTICLE VII


INVESTMENT OF PARTICPANT CONTRIBUTIONS


7.1.           General.  Investment elections under this Article VII are
notional only, to be used for the sole purpose of calculating the amount of a
Participant’s benefit under the Plan at any time. Actual investments, if any, by
the Company to defray the costs of this Plan will be governed by Section 8.3.


7.2.           Participant Contributions.  Pursuant to Section 6.1 above, and in
accordance with Article VIII below, the contributions allocated to a
Participant’s Tax-Deferred Account will be invested on a notional basis in the
Savings Fund(s) elected by such Participant in the manner prescribed by the
qualified Savings Plan, and contributions allocated to a Participant’s Rohm and
Haas Stock Account will be invested on a notional basis in the Rohm and Haas
Stock Fund.  No contributions under this Plan maybe allocated to the Rohm and
Haas ESOP Fund, and no contributions may be made to the Rohm and Haas Stock
Fund, (also called the “stock unit” fund), except as permitted in
subsection 5.3.3. above.  Any change in a Participant’s investment elections, or
a transfer or diversification of funds under this Plan, will have no effect on
the Participant’s investment elections in the qualified Savings Plan, or result
in a transfer or diversification of funds under the qualified Savings Plan; and
vice-versa with respect to changes, transfers, or diversification under the
Savings Plan.


7.3.           Company Contributions.  Pursuant to Section 6.2 above, and in
accordance with Article VIII below, all Company matching contributions allocated
to the Participant’s Rohm and Haas Stock Account shall be invested on a notional
basis in the Rohm and Haas Stock Fund.


7.4.           Diversification of Investments in the Rohm and Haas Stock
Fund.  Investments of both Participant and Company contributions credited to the
Rohm and Haas Stock Fund on a notional basis may not be subsequently reallocated
to other Savings Funds, except as provided below:


7.4.1.           Subject to the restrictions set forth in subsection 7.4.2
below, a Participant may diversify his/her notional investments in the Rohm and
Haas Stock Fund beginning on the date on which a Participant attains age 55 and
has completed five (5) years of Vesting Service with the Company (as defined in
the Rohm and Haas Company Retirement Plan) by reallocating or transferring any
portion of his or her Rohm and Haas Stock Account into any other available
Savings Fund(s).


7.4.2.           Any Participant designated as a Section l6b Insider by the
Company shall not be eligible to diversify any portion of his or her Rohm and
Haas Stock Account as described in subsection 7.4.1 above.  In addition, any
Participant who reallocates any portion of his or her Rohm and Haas Stock
Account into any other Savings Fund(s) pursuant to subsection 7.4.1 above, may
not subsequently reallocate investments into the Rohm and Haas Stock Fund.


7.5.           Investment Reallocation.  Subject to any limitations which may
exist with respect to transfers as provided in the prospectus for a particular
Savings Fund, a Participant may elect to transfer any portion of his or her
existing Account balance, except for amounts credited to the Rohm and Haas Stock
Account among the available Savings Funds at any time.  A Participant may not
transfer any portion of his or her existing Account balance into the Rohm and
Haas Stock Fund.


Amounts credited to a Participant’s Rohm and Haas Stock Account are subject to
the diversification rules described in Section 7.4 above.




ARTICLE VIII


PARTICIPANT ACCOUNTS AND TRUST FUND


8.1.           The Administrative Committee shall maintain, or cause to be
maintained, for each Participant a Rohm and Haas Stock Account and a
Tax-Deferred Account. Notional amounts equal to the value of a Participant’s
before-tax contributions shall be credited to the Participant’s Tax-Deferred
Account or Rohm and Haas Stock Account by the Company on the Participant’s
behalf as appropriate. Notional amounts equal to the value of the Company’s
matching contributions shall be credited to the Participant’s Rohm and Haas
Stock Account.


8.2.           The notional amount credited to a Participant’s Account will be
reduced by any amounts withdrawn.

 
24

--------------------------------------------------------------------------------

 

8.3.           Notwithstanding Article VII, the Administrative Committee shall
direct the Trustee to establish a Trust Fund for the Plan.  The Investment
Committee shall direct the investment of such Trust Fund.  The actual investment
of the Trust Fund need not correspond to actual Participant elections under
Section 7.1. As of each Valuation Date, the Trustee will determine the value of
each Savings Fund, including Income thereon.  The Trustee shall also value the
Trust Fund as of each Valuation Date, and report to the Company the difference
between the Trust Fund’s actual value and the Savings Fund’s value, as derived
from the investment elections by Participants.


8.4.           The Investment Committee shall direct the finding of the Trust
Fund form time to time as it deems appropriate and in the best interests of
Participants and the Company.




ARTICLE IX


VESTING


9.1.           A Participant shall at all times be 100% vested in all amounts
credited to his Account.


9.2.           A Participant with funds transferred from an account under the
Morton International, Inc. Supplemental Employee Savings and Investment Plan (a
“SESIP Account”) shall become 100% vested in the amount of such funds as of the
date of transfer.




ARTICLE X


DISTRIBUTION OF ACCOUNTS


           10.1.              Timing of Distribution.  Subject to the following
provisions of this Article X, a Participant’s Account shall generally be paid to
the Participant or the Participant’s Beneficiary in the event of one of the
following:


10.1.1. Separation From Service.  A Participant who has separated from service
for any reason other than Retirement or death shall receive a distribution of
his or her Account in a lump awn as soon as administratively feasible following
the Participant’s separation from service.


10.1.2.         Participant’s Death.  If the Participant dies while employed,
his or her Account shall be distributed to his or her Beneficiary(ies) as soon
as administratively feasible following the Participant’s death.  All decisions
made by the Administrative Committee in good faith and based upon proof of
affidavit or other evidence satisfactory to the Administrative Committee
regarding questions of fact in the determination of the identity of such
Beneficiary(ies) shall be conclusive and binding upon all parties, and payment
made in accordance therewith shall satisfy all liability hereunder.


10.1.3. Payment Following Retirement


10.1.3.1.Normal Form.  The normal form of benefit shall be installment payments
over a term of years equal to (1) in the case of an unmarried Participant, the
Participant’s life expectancy or (2) in the case of a married Participant, the
joint life expectancies of the Participant and the Participant’s spouse.  The
life expectancies to be used will be determined from tables issued by the
Internal Revenue Service and will not be subject to recalculation after payments
begin.  The amount of the payment to be made each year (at intervals determined
by the Administrative Committee) will be determined by multiplying the balance
of the Participant’s Account at the end of the previous year by a fraction, the
numerator of which will be one (1) and the denominator of which will be the
original term of years reduced by the number of years during which payments have
already been made.


10.1.3.2.Optional Forms.  In lieu of the normal form of benefit described in
Section 10.1.3.1,


(a)           an unmarried Participant may elect to receive his or her
distribution in either installment payments over a term of years selected by the
Participant but not to exceed the Participant’s life expectancy as determined
under Section 10.1.3.1;

 
25

--------------------------------------------------------------------------------

 

(b)           a married Participant may elect to receive his or her distribution
in installment payments over a term of years selected by the Participant but not
to exceed the joint life expectancies of the Participant and spouse as
determined under Section 10.1.3.1; or


(c)           any Participant may elect to receive a distribution of his or her
entire Account balance in a cash lump sum to paid at1east 90 days but not more
than 120 days after the Administrative Committee has received the Participant’s
election in writing.  Any distribution under this Section 10.1.3.2(c) shall be
subject to the following rules: (1) 100% of the value of the Participant’s
Account shall be paid to the Participant provided he or she makes such election
no later than 90 days after his or her last day of active employment and (2) 90%
of the value of the Participant’s Account shall be paid to the Participant if he
or she makes such election more than 90 days after his last day of active
employment and the remaining 10% of such Participant’s Account shall be
irrevocably forfeited.


10.1.4.                      Change from Installment Payments to Lump Sum.  A
Participant who has retired and begun receiving benefits in installment payments
may, by filing a mitten, telephonic, or electronic election with the
Administrative Committee, elect to receive 90% of the value of the Participant’s
Account determined and paid 12 months after the date of the election, in full
satisfaction of all further benefit entitlements under this Plan.  Scheduled
installments shall continue until the dale of the lump sum payment.


10.2.           Form of Distribution.


10.2.1.                      Tax-Deferred Account.  Amounts from a Participant’s
Tax- Deferred Account shall be distributed in cash.


10.2.2.                      Rohm and Haas Stock Account.  Stock Units
notionally credited to a Participant’s Rohm and Haas Stock Account shall be
distributed in Company common stock shares.  The amount of such shares to be
distributed shall equal the number of whole Stock Units, plus a cash payment
equal to the Pair Market Value on the date of distribution of any fractional
Stock Units, which are credited to the Participant’s Account as of the date of
distribution.




ARTICLE Xl


IN-SERVICE WITHDRAWALS


11.1.           A Participant may withdrawal all or a portion of his Account in
a lump sum either without penalty upon giving 12 months notice to the
Administrative Committee of such withdrawal, or, if less than 12 months notice
is provided, by agreeing to forfeit 10% of the balance of the Account.




ARTICLE XII


REEMPLOYMENT.


12.1.           If a Participant’s employment is terminated, and he or she is
subsequently reemployed as an Employee eligible to participate in the Plan under
Article IV, such eligible Employee may again participate in the Plan in
accordance with Article V.




ARTICLE XIII


ADMINISTRATION OF THE PLAN


13.1.           The Administrative Committee will be responsible the
administration of the Plan and is designated as the Plan’s agent to receive
service of process.  All matters relating to the administration of the Plan,
including the duties imposed upon the Plan administrator by law, except those
duties relating to the control or management of Plan assets, shall be the
responsibility of the Administrative Committee.  The Investment Committee will
have the authority and responsibility to control and manage the assets of the
Plan. Members of both the Administrative Committee and the Investment Committee
shall be appointed and roved by the Chief Executive Officer, or his or
her designee.

 
26

--------------------------------------------------------------------------------

 

13.2.           The Administrative Committee shall have the full responsibility
to represent the Company and the Participants in all things it may deem
necessary for the proper administration of the Plan.  Subject to the terms of
the Plan, the decision of the Administrative Committee upon any question of fact
interpretation, definition or procedure relating to the administration of the
Plan shall be conclusive.  The responsibilities of the Administrative Committee
shall include the following:


13.2.1.                      Verifying all procedures by which payments to
Participants and their Beneficiaries are authorized;


13.2.2.                      Deciding all questions relating to the eligibility
of Employees to become Participants in the Plan;


13.2.3.                      Interpreting the provisions of the Plan in all
particulars;


13.2.4. Establishing and publishing rules and regulations for carrying out the
Plan;


13.2.5.                      Preparing an individual record for each Participant
in the Plan, which shall be available for examination by such Participant, the
Investment Committee and its members, or other authorized persons; and


13.2.6.                      Reviewing and answering any denied claim for
benefits that has been appealed to the Administrative Committee under the
provisions of Section 15.6.


13.3.           The following general provision shall govern the actions of
either the Administrative or Investment Committee:


13.3.1.                      The Committee shall choose a chairman from its
members and shall appoint a secretary who shall keep minutes of the Committee’s
proceedings and shall be responsible for preparing such reports as may be
advisable for the administration of the Plan.  The Committee may employ and
compensate such advisory, clerical, and other employees as it may deem
reasonable and necessary to the performance of its duties.


13.3.2.                      The action of the Committee shall be determined by
a majority vote of all its members, except that no member of the Committee may
vote on any question relating specifically to himself or herself.


13.3.3.                      The members of the Committee shall serve without
compensation for their services as such. All expenses of the Committee shall be
paid by the Company.


13.3.4.                      The chairman or the secretary of the Committee may
execute any written direction on behalf of the Committee.


13.3.5.                      The Committee may, at its discretion, allocate
among its members or to other persons those functions and responsibilities which
it deems advisable for the efficient and effective operation and management of
the Plan.


13.3.6.                      Except as expressly provided, neither the Committee
nor any member thereof shall be in anyway subject to any suit or litigation or
to any legal liability for any cause or reason or thing whatsoever in connection
with the administration or financial performance of the Plan.




ARTICLE XIV


FUTURE OF THE PLAN


14.1.           The Company hopes and expects to continue the Plan indefinitely,
but necessarily reserves the right at any time to reduce, suspend or discontinue
payments to be made by it as provided hereunder.  The Company reserves the right
to amend or discontinue the Plan at any time.





 
27

--------------------------------------------------------------------------------

 

ARTICLE XV
 
 
GENERAL PROVISIONS


15.1.           The right of any Participant, or Beneficiary to receive future
payments under the provisions of the Plan shall be an unsecured claim against
the general assets of the Company.  Any trust, and any other fund, account,
contract or arrangement that the Company chooses to establish for the future
payment of benefits under this Plan to a Participant or Beneficiary shall remain
part of the Company’s general assets and no person claiming payments under the
Plan shall have any right, title or interest in or to any such trust, fund,
account, contract or arrangement.


15.2.           Where appropriate, and wherever the singular is used, it shall
be interpreted as including the plural.


15.3.           To the extent permitted by law, payments to and benefits under
the Plan shall not be assignable, since they are primarily for the support and
maintenance of the Participant after Retirement.  To extent permitted bylaw,
such payments and benefits shall not be subject to attachment by creditors of;
or through legal processes against, any Participant or Beneficiary.


15.4.           Participation in the Plan shall not give any Employee the right
to be retained in the service of the Company, nor any right or claim to annuity
income unless such tight has specifically accrued under the terms of the Plan.


15.5.           If any person entitled to receive any benefits hereunder is a
minor, or is deemed by the Administrative Committee or is adjudged to be legally
incapable of giving a valid receipt and discharge for such benefits, they will
be paid to the duly appointed guardian, custodian or committee of such minor or
incompetent, or they maybe paid to such persons who the Administrative Committee
believes are caring for or supporting such minor or incompetent.


15.6.           Any Participant or Beneficiary who claims to be entitled to the
payment of a benefit under the Plan, should bring the matter to the attention of
the Company, normally through a local personnel department Ifs specific claim as
to the amount of any benefit, the method of payment or any other matter under
the Plan is denied, the claimant will be provided with a written notice,
normally within 90 days of the date the claim was filed. The notice will
include:


15.6.1.                      the specific reason or reasons for the denial;


15.6.2.                      the specific reference or references to the Plan
provisions on which the denial is based,


15.6.3.                      a notice that the claimant or the claimant’s duly
authorized representative, any appeal the denial to the Administrative Committee
within 60 days; and,


15.6.4.  a description of any additional information or material necessary to
perfect the claim and an explanation of the need for such material or
information.


In the event of an appeal, the claimant or the claimant’s representative, may
submit a written application for review of the denial, may examine documents
relating to this Plan or the claim, and may submit written issues, comments, and
documents. Such appeal will be promptly considered by the Administrative
Committee.


15.7.           Except insofar as the law of Pennsylvania has been superseded by
Federal law, Pennsylvania law shall govern the construction, validity and
administration of this Plan.




By:
__________________________
Gregory Freiwald
   
Its:
Corporate Vice President
Human Resources Department
The Dow Chemical Company




 
28

--------------------------------------------------------------------------------

 

APPENDIX A
INVESTMENT FUNDS


The funds offered in the Dow Elective Deferral Plan (post 2005) are also offered
in this plan.


Ten Year U.S. Treasury Notes Plus Fund

 
29

--------------------------------------------------------------------------------

 
